ORDER
PER CURIAM.
Defendant Julie Gray appeals from her judgments of conviction, after a jury trial, of one count of involuntary manslaughter and five counts of endangering the welfare of a child in the first degree. Defendant was sentenced to imprisonment for seven years for involuntary manslaughter, and to consecutive terms of imprisonment of five years for each of the first three child endangerment in the first degree convictions, and to concurrent terms of imprisonment of five years for each of the remaining two convictions of child endangerment in the first degree.
No jurisprudential purpose would be served by a written opinion.
The judgment is affirmed. Rule 30.25(b).